ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20—10(b), following a motion for discipline by consent of JOHN M. POWER of PARAMUS, who was admitted to the bar of this State in 1992;
And the Committee on Attorney Advertising and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 7.1(a)(1)(making false and misleading communications about lawyer’s services) and Opinion 25, 153 N.J.L.J. 1298, 7 N.J.L. 2250 (1998);
And the parties having agreed that respondent’s conduct violated RPC 7.1(a)(1) and Opinion 25, 153 N.J.L.J. 1298, 7 N.J.L. 2250 (1998), and that said conduct warrants a reprimand;
And the parties having agreed that for a period of two years respondent should submit any and all advertisements, solicitations, flyers and related communications to the Committee on Attorney Advertising for pre-publication approval pursuant to Rule 1:19A-2(d) and Rule 1:19A-3;
*471And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent;
And the Disciplinary Review Board having determined that for a period of two years respondent should submit any and all advertisements, solicitations, flyers and related communications to the Committee on Attorney Advertising for pre-publication approval;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule. 1:20-16(e);
And good cause appearing;
It is ORDERED that JOHN M. POWER of PARAMUS is hereby reprimanded; and it is further
ORDERED that for a period of two years respondent shall submit for approval to the Committee on Attorney Advertising all proposed advertisements, solicitations, flyers and related communications for his practice, effective immediately and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.